Citation Nr: 1435597	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-25 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to Dependents' Educational Assistance under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1956 to April 1957.  The Veteran died in October 2007.  The appellant is claiming DIC benefits as the Veteran's widow. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A Board video conference hearing was held in December 2011 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran died in October 2007.  The death certificate lists the immediate cause of death as pneumonia due to a spinal cord injury.  

2.  The Veteran's death was not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing treatment to the Veteran, nor was such the result of an event not reasonably foreseeable. 

3.  At the time of his death, the Veteran was not service-connected for any disabilities.  The Veteran's care at the VA Medical Center in Beckley did not result in his death.


CONCLUSIONS OF LAW

1. The criteria for DIC under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).

2.  The criteria for basic eligibility to DEA benefits have not been met.  38 U.S.C.A. §§ 3500, 3510 (West 2002); 38 C.F.R. §§ 3.57, 3.807, 21.3021, 21.3046 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for DIC benefits, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The RO sent the appellant a letter in November 2008, prior to the initial adjudication of the claim in January 2009, which contained information on the evidence needed to substantiate a claim for entitlement to DIC under 38 U.S.C.A. § 1151.  The letter also informed the appellant of the division of responsibilities in obtaining the evidence.  For these reasons, the Board concludes that the duty to notify has been satisfied.  
 
In addition, the duty to assist the appellant has been satisfied in this case.  
VA has obtained records of treatment reported by the appellant, including VA treatment records and private medical records.  VA also obtained medical opinions dated January 2009 and May 2014 with respect to the appellant's claim for DIC benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's death.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the Board finds that the opinions were adequate, as they were predicated on a review of the claims file and all pertinent evidence of record and provided clear rationales to support the opinions.
 
Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

With regard to the February 2012 Board remand, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ asked the appellant for any medical records she had related to the Veteran's death, obtained the Veteran's VA treatment records from February 2007 to June 2007, and obtained a new medical opinion from a nephrologist.  As such, the AOJ has substantially complied with the Board's instructions.  The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002).

The appellant provided testimony at a December 2011 Board hearing.  A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the December 2011 hearing, the VLJ noted the issues on appeal.  Additionally, testimony regarding the Veteran's death was solicited.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted and that VA has not attempted to obtain.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The appellant has not made the RO or the Board aware of any other evidence relevant to this appeal that she or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review. 

Laws and Regulations

Pursuant to 38 U.S.C.A. § 1151, a surviving spouse may receive DIC for a veteran who dies as a result of VA care or medical treatment if certain enumerated requirements have been satisfied.  Norvell v. Peake, 22 Vet. App. 194, 197-98 (2008); Loving v. Nicholson, 19 Vet. App. 96, 99 (2005).  Specifically, the statute provides that such compensation may be paid for a "qualifying" death, not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1151(a) (West 2002).  

A "qualifying" death means that the death was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran by VA and that the proximate cause of the death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); Norvell, 22 Vet. App. at 198; see also 38 C.F.R. § 3.361 (2013). 

The regulations under 38 C.F.R. § 3.361 mirror the provisions of 38 U.S.C.A. § 1151 and similarly provide that for claims received by VA on or after October 1, 1997, as here, to establish that the Veteran's death was due to hospital care, medical or surgical treatment or examination, the claimant must show actual causation.  38 C.F.R. § 3.361(a), (c) (2013).  That is, "[t]o establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's . . . death," and merely showing that a veteran received care, treatment, or examination and that the veteran died does not alone establish cause.  38 C.F.R. § 3.361(c)(1) (2013). 

With respect to causation, the regulation defines "proximate cause" as "the action or event that directly caused the death, as distinguished from a remote contributing cause," and in order to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's death, it must be shown that such care caused the veteran's death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d), (d)(1) (2013). 

DIC Pursuant to 38 U.S.C.A. § 1151

The appellant contends that the Veteran developed renal failure as a result of VA's lack of proper care, which ultimately led to the Veteran's death.  The appellant essentially contends that the VA should have treated the Veteran's fluid in his body that was evidenced by an increase in his waist size, that he should have been transferred to the VA Medical Center in Richmond where a nephrologist was on staff, that VA failed to check the Veteran's kidneys at least once a month due to his aspiring and acetaminophen intake, and that the Veteran should never have been on the antibiotics he was prescribed.  The Appellant also believes that the Veteran's cause of death was renal failure and an aortic aneurysm and stated that she thought the Veteran's VA doctor would order an autopsy because she could not afford the cost of one herself.

The Veteran's death certificate indicates that he died on October [redacted], 2007.  His doctor at the VA Medical Center in Beckley signed the death certificate on October [redacted], 2007, and listed pneumonia due to spinal cord injury as the cause of death.  

The Board obtained a medical opinion in January 2009 regarding the Veteran's treatment at the VA Medical Center in Beckley from a VA internist.  He opined that the Veteran's death was not caused by any fault of the VA in any way for hospitalization, medical or surgical treatment, examination, or training of the Veteran.  The internist stated that he reviewed all pertinent VA Medical Center records from June 2007 to October 2007 and read the appellant's handwritten letter explaining why she feels the VA's medical treatment caused the Veteran's death.  After such review, he stated that the Veteran was a 69-year-old male with a neurogenic bladder secondary to spinal artery thrombosis at T11-T12 who was started on an antibiotic (nitrofurantoin) on June 15, 2007, for a urinary tract infection.  On the same day, he developed vomiting that persisted for 24 hours, leading the appellant to discontinue the medication.  The Veteran presented to the urology clinic on June 18 for urodynamic studies, but, when his blood pressure was found to be very elevated (187/112), he was sent to the emergency room for evaluation and treated and released the same day with some improvement in blood pressure (177/102).  The Veteran had a long history of hypertension and had been taking Lisinopril and Lasix for blood pressure control.  The following day, the Veteran returned to the emergency room because the appellant could not get a urine return from him in the previous 17 hours.  Since he had a neurogenic bladder, the Veteran and the appellant were accustomed to performing periodic straight urinary catheterization to permit bladder emptying.  The Veteran had a low blood pressure (75/44), 103.2 temperature, and elevated BUN and creatinine (31/3.5).  He was diagnosed with dehydration producing acute renal insufficiency and a urinary tract infection.  The Veteran was admitted, treated with IV fluids and antibiotics, and his blood pressure, fever, and kidney function all returned to normal within 24 hours.  The Veteran's doctors replaced his Lasix with a milder diuretic (hydrochlorothiazide) because his Lasix might have been responsible for his dehydration.  After five days in the hospital, the Veteran was discharged on June 25 with an oral antibiotic after his Foley catheter was removed.  Two days later, he was taken back to the VAMC when the appellant could only obtain 20ml of urine in the previous 24 hours.  He was hypotensive again (89/54) and in acute renal failure from dehydration.  A chest x-ray on admission showed a left-sided pneumonia, and the Veteran was admitted with a diagnosis of pneumonia, dehydration, and acute renal failure secondary to dehydration.  He was treated with IV antibiotics and IV fluids with correction of his blood pressure and renal function, as well as clearing of his pneumonia on subsequent chest x-ray at discharge on July 3.  The day before discharge, he was performing self-catheterization with good urine output.  On the night of his death, the Veteran complained of an upset stomach and vomited dark material.  His urine was dark, and he suddenly fell to the floor.  The appellant called 911 and began CPR.  When she turned him on his side to clear his airway, dark blood ran out of the Veteran's nose.  He was taken to the hospital and pronounced dead shortly thereafter.  That hospital contacted the Veteran's doctor at the VA Medical Center in Beckley, who indicated that he would sign the death certificate and that an autopsy was not required.  
The internist then stated that the appellant posed many questions in her letter challenging the care the Veteran received and the competency of the physicians at the Beckley VA Medical Center.  However, he identified three dominant issues that should be addressed: the appellant's belief that the Veteran should have been transferred to the spinal cord injury unit at Richmond VAMC since she believed he met the criteria of recurrent conditions (dehydration and urinary tract infection then dehydration and pneumonia) not resolving in a reasonable time, that no VA doctors would address the Veteran's enlarging abdomen, and the Veteran's pneumonia diagnosis on the death certificate combined with the failure to obtain an autopsy.  Regarding the recurrent conditions and transfer, the internist stated that dehydration resolved both times with IV fluids, as did renal insufficiency, and the Veteran's urinary tract infection was successfully treated as evidenced by the prompt normalization of his temperature during the first admission.  His second admission was prompted by a new problem, namely pneumonia that probably began at the time of discharge and contributed to his second episode of dehydration due to reduced fluid intake in the presence of fever and diuretic therapy.  As a former chief of intermediate care service with experience with the spinal cord injury unit at Richmond, the internist did not believe that the Veteran was a candidate for transfer because his infections and dehydration resolved well in the Beckley VA Medical Center.

Secondly, the internist discussed the appellant's contention that the Veteran's abdomen had been enlarging since December 2006, as evidenced by his waist size increasing from 38 inches in December 2006 to 44 inches in June 2007 as measured by the size of his pants.  However, the internist noted that the Veteran's weight had been increasing, as it rose from 172 pounds in April 2007 to 189 pounds on June 22 before falling back to 183 pounds on June 27.  He thought the rise to 189 pounds most likely reflected the administration of IV fluids during his first admission.  The appellant stressed that VA doctors would not address what she thought was an abdominal aortic aneurysm that ruptured and caused the Veteran's death.  The internist noted that no physician at any time described abdominal distension or any pulsatile masses in the abdomen, nor did the Veteran ever complain of sharp abdominal pain characteristic of a leaking aneurysm.  On June 19, the admitting physician described a normal abdomen with no rebound tenderness, no guarding, no organomegaly, no tenderness, and with normal bowel sounds.  Furthermore, an MRI of the lumbar spine performed on September 19 specifically noted the aorta to be tortuous and ectactic, which are not uncommon findings, and made no mention of an aneurysm.  

Finally, addressing the need for an autopsy, the internist said that in the absence of an autopsy, the cause of death for patients dying at home or shortly upon arrival to an ER is very problematic, especially in the absence of a progressive terminal illness.  Without an autopsy, the cause of death is mere speculation.  Looking back, the internist thought the appellant assumed that the Veteran's doctor would request an autopsy, but he then explained that a physician cannot order an autopsy without the permission of the next of kin.  Apparently, the appellant never communicated her request directly to the Veteran's VA doctor and continued to assume that the autopsy would be performed.  In his progress note dated October [redacted], the VA doctor stated he did not believe an autopsy was required.     

Therefore, the internist stated that his opinion as a practicing internist for over 30 years and as a professor of medicine at several medical schools that the care provided by the physicians at the Beckley VA Medical Center was competent, comprehensive, timely, and adhered to current practice standards.  As such, the Veteran's death was in no way a result of substandard or faulty care.

Because the internist did not have access to certain VA medical records between February 2007 and June 2007 and because the appellant argued that a nephrologist should provide an opinion, the Board obtained an addendum opinion in May 2014.  The nephrologist, after reviewing the records from the Beckley VA Medical Center, opined that the Veteran's death was not attributable to any apparent mismanagement or fault of the VA.  He found there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA based upon his nephrologic perspective in the Veteran's treatment.  Specifically, the nephrologist concluded that kidney failure did not contribute to the Veteran's death.  

To support this opinion, he stated that the Veteran was a 69-year-old male with documented neurogenic bladder felt to be secondary to spinal artery thrombosis for which the Veteran had to do self-catheterization several times per day.  He had essential hypertension that was treated with Lisinopril and a diuretic.  On June 27, he presented to the Beckley VA Medical Center emergency department with fever, systemic hypotension, intravascular volume depletion, acute renal failure, and presumed pneumonia.  On the day of admission, his serum creatinine was 2.8 mg/dl with a baseline value less than 1.0 mg/dl.  The nephrologist stated that it was important to note that the Veteran had been taking an ACE inhibitor and furosemide diuretic up to his date of admission.  The latter two pharmacologic agents likely contributed to his renal function and systemic hypotension.  The Veteran was treated with antibiotics for presumed urosepsis and pneumonia.  His fluid management was optimally conducted and appropriate lab studies were performed as part of a diagnostic workup for his presenting renal syndrome.  A renal ultrasound during this hospitalization essentially excluded obstructive uropathy and demonstrated normal appearing kidneys with preserved renal cortices and no features of chronic renal parenchymal disease.  There were two simple and benign cysts on the left kidney.  During the hospitalization, the Veteran defervesced and achieved intravascular euvolemia.  His renal function recovered as reflected in normalizing serum creatinine measurements.  It was clear to the nephrologist that the Veteran's renal presentation was secondary to prerenal pathophysiologic factors that were optimally managed.  There was no clinical evidence of uremia or other indications for consideration of renal replacement therapy.  Reportedly during this hospital course, the Veteran became nonoliguric, but there were no concerning electrolytes or acid-base disturbances during this time.  

The nephrologist then stated that he could not find any medical records pertaining to the decision to recommend or not to recommend transfer to the VA Medical Center in Richmond.  However, his review of the medical records did not indicate any need to transfer because of nephrologic concerns to a tertiary medical treatment facility during the Veteran's hospitalization.  
 
The January 2009 and May 2014 VA examiners provided negative medical opinion.  They both stated that the Veteran's treatment was optimal and well managed and that transfer to the Richmond VA Medical Center was not indicated.  Taken together, the two opinions were accompanied by detailed rationales, included review of the Veteran's pertinent medical records, and are consistent with the evidence of record.  Therefore, they are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Furthermore, there are no contrary medical opinions of record.    

Overall, the evidence does not show that VA exercised carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing medical care; or an event not reasonable foreseeable occurred during course of VA treatment for the Veteran from February and October 2007.  38 C.F.R. § 3.361.

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the DIC claim pursuant to 38 U.S.C.A. § 1151 must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

Dependents' Educational Assistance

Chapter 35, Title 38, United States Code extends the VA educational program to, among others, surviving spouses of veterans who died of a service-connected disability.  See 38 U.S.C.A. §§ 3500, 3501(a) (1) (West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2013).

At the time of the Veteran's October 2007 death, service connection was not in effect for any of his disabilities.  Additionally, in this decision, the Board has found that the appellant is not entitled to compensation for DIC under the provisions of 38 U.S.C.A. § 1151, as the Veteran's care at the VA Medical Center in Beckley did not result in his death.  Therefore, the pertinent criteria have not been met for Dependents' Educational Assistance under 38 U.S.C. Chapter 35, and those benefits are denied as a matter of law.


ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151 is denied.

Entitlement to Dependents' Educational Assistance under 38 U.S.C. chapter 35 is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


